       Case 1:20-cr-00025-SPW Document 191 Filed 09/07/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


  UNITED STATES OF AMERICA,                        CR 20-25-BLG-SPW-3


                         Plaintiff,
                                                ORDER SETTING
           vs.                                  SENTENCING

  MARIO JUAN DRAKE,

                         Defendant.


      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on August 24, 2021. United States Magistrate Judge

Timothy J. Cavan entered Findings and Recommendation in this matter on August

24,2021 (Doc. 190). No objections having been filed within fourteen days thereof,

      IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations(Doc. 190) are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.         Sentencing is set for Thursday,January 20,2022 at 9:30 a.m., in the

James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 1:20-cr-00025-SPW Document 191 Filed 09/07/21 Page 2 of 4
Case 1:20-cr-00025-SPW Document 191 Filed 09/07/21 Page 3 of 4
Case 1:20-cr-00025-SPW Document 191 Filed 09/07/21 Page 4 of 4
